Per curiam.
The notice of appeal in this case reads in part as follows: "Kate Faulkner . . . files . . . her notice of appeal to the Court of Appeals of Georgia from judgment of Superior Court of Hall County, Georgia in favor of defendant L. J. Tow in the granting of a summary judgment to count to plaintiff’s complaint entered and dated February 22, 1971.” There is no judgment in this record granted "in favor of defendant L. J. Tow entered and dated February 22, 1971.” "Defendant L. J. Tow” is nowhere mentioned in the record nor is there any mention of a judgment fitting this description. Thus it cannot be ascertained "from the notice of appeal, the record, the enumeration of errors, or any combination” of them what judgment was appealed from. Code Ann. § 6-809 (d). See Maddox v. City of Neuman, 119 Ga. App. 54 (165 SE2d 927). The case of Harrison v. State, 120 Ga. App. 812 (1) (172 SE2d 328) was one where the judgment appealed from was clearly ascertainable under Code Ann. § 6-809 (c). We regret that this case is not. The motion to dismiss must be granted. The appeal is

Dismissed.


Bell, C. J., Pannell and Deen, JJ., concur.